IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00036-CV

                     IN RE DANNY WAYNE ALCOSER


                          ORIGINAL PROCEEDING

                          From the 74th District Court
                           McLennan County, Texas
                           Trial Court No. 2016-776-3


                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus filed on March 1, 2021 is denied.


                                        JOHN E. NEILL
                                         Justice

Before Chief Justice Gray,
       Justice Neill , and
       Justice Johnson
Petition denied
Opinion delivered and filed March 10, 2021
[OT06]